Citation Nr: 1436925	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  08-34 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently rated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967.  His awards and decorations include a Combat Infantryman's Badge.

This claim comes before the Board of Veterans' Appeals (Board) on appel of November 2009 and March 2009 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) in Louisville, Kentucky.  

The Veteran testified in support of his claim during a hearing held before the undersigned in September 2010.  A hearing transcript is associated with the record.  

In December 2010, the Board remanded this claim for additional development.  

The Board denied the Veteran's claim for an increased rating for PTSD in a September 2012 decision.  He appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 memorandum decision, the Court vacated the portion of the September 2012 Board decision that denied the claim for an increased rating for PTSD.  The appeal was remanded to the Board, and has now been returned to the Board for action consistent with the Court's decision.  

The September 2012 Board decision also remanded issues for increased ratings for bilateral knee and bilateral foot disabilities for further development.  These issues have not yet been returned to the Board and will not be addressed in the current decision. 

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the February 2014 memorandum decision, the Court found that the Veteran had submitted a June 2006 authorization and consent to release medical information to VA form that identified a Dr. Chan or Chang, "who was apparently a VA doctor at "Lexington/Cooper Drive.'"  The Veteran referred to "Dr. Chan at VA" in a March 2008 statement.  The Court found that VA had made no attempts to obtain these records, and the Board had failed to discuss the failure to get the records.  Although the claims file includes extensive records of treatment at the Lexington VA Medical Center, there are no references to Dr. Chang or Dr. Chan.  The Court remanded the Veteran's appeal in order for VA to attempt to locate the missing medical records.  The Board was instructed to promptly attempt to locate the missing records or instruct VA to do the same.  

Accordingly, the case is REMANDED for the following action:

1.  Review the information contained in the June 2006 VA Form 21-4142 and take all necessary steps to obtain records of treatment provided by Dr. Chan or Chang.  The treatment appears to have been provided by VA and the address provided was "Lexington/Cooper Drive" 

Contact the Veteran for additional information if necessary, but an attempt to obtain the records must be made regardless of whether the Veteran replies.  

The search should continue until the records have been obtained unless is reasonably certain they either do not exist or further efforts would be futile.  

If any requested records cannot be obtained, inform the Veteran; tell him what efforts were made, and what further ac should also be notified that the records are unobtainable and provided an opportunity to respond. 

2.  If there is evidence or allegation that PTSD has worsened since the last VA examination; afford the Veteran a new examination to evaluate the current severity of the disability.

3.  If any benefit sought on appeal, remains denied issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

